Title: To James Madison from G. Anderson, 7 March 1809
From: Anderson, G.
To: Madison, James


Sir
Cumberland March 7th 1809
I hope you will pardon me for soliciting your interposition in favor of the bearer hereof, my son Walter G. Anderson who has been in the Navy of the United States for about six years, which service he did not wish to quit, but from a severe stroke of the paralytic his physicians advise him to do so, and as his narrow circumstances render employment of some kind absolutely necessary, your throwing some in his way will confer a lasting obligation on me. I expect the Secretary of the Navy ca⟨n⟩ inform you as to his capability. I have the honor to be wi⟨th⟩ the highest consideration Your Excellency’s Most obedient humble Servan⟨t⟩
G. Anderson
